The opinion of the court was delivered by
Tilghman, C. .T.
This is an action on a single bill for one hundred dollars, given by JLlexander Morton, to John Morton„ The bill was assigned by John Morton to William M'-Glaughlin, for whose use the suit was brought. The defendant pleaded payment to John Morion, without notice of the assignment, and offered the receipt of John Morton in evidence, to prove the payment. This was objected to by the plaintiff, but admitted by the court, whereupon a bill of exceptions was taken by the counsel for the plaintiff.
Although John Morton's name stands on the record as plaintiff, yet the real plaintiff is M‘Glaughlin, for whose use the suit was brought. Morton is not even answerable • for the costs. It was argued for the defendant, that MiGlaughlin, claiming under John Morton, was bound by his declarations. And, if the declarations had been made before the assignment, there would have been reason in this argument. But, in this case, the receipt was given after the assignment, when the assignor had no longer any interest. A receipt in full, without producing the single bill, and delivering it up to the obligor, was a very suspicious circumstance. From the nature of this case, the defendant had better evidence at command than the receipt of his brother, the obligee. He might have been sworn as a witness, and proved the payment on his oath. In the case of Cutbush v. Gilbert, 4 Serg. & Rawle, 551, it was decided, that a receipt was evidence against the person giving it, but not against a third person. If the assignee had employed the assignor, as his agent, to receive the money, after the assignment, the receipt of the assignor would have been evidence. But there was no proof of any agency here. - On the contrary, the single bill was not proved to have been in the hands of the assignor at the time of the alleged payment. I am of opinion, therefore, that the receipt was not evidence. The judgment is to be reversed, and a venire de novo awarded.
Judgment reversed, and a venire facias de novo awarded.